UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 1, 2013 OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. OmniComm Systems, Inc. (the “Company”, “we”, or “our”) held its Annual Meeting of Stockholders in Ft. Lauderdale, Florida on August 1, 2013. Stockholders voted on the following proposals: 1. To elect three Directors to the Board of Directors for a one-year term expiring in 2014. 2. To ratify the appointment of Liggett, Vogt & Webb P.A., formerly known as Webb & Company, P.A. as the independent registered public accounting firm for the Company to serve for the 2014 fiscal year. With a majority of the outstanding shares voting either by proxy or in person, our stockholders approved both proposals, with voting as follows: Proposal 1: For Against Abstain Election of Directors: Randall G. Smith 0 Cornelis F. Wit 0 Guus van Kesteren 0 Proposal 2: To ratify the appointment of Liggett, Vogt & Webb P.A., formerly known as Webb & Company, as the independent registered public accounting firm for the Company to serve for the 2014 fiscal year. Shares For Shares Against Abstain Broker Non-Vote 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: August 15, 2013 By: /s/Thomas E. Vickers Thomas E. Vickers Chief Accounting and Financial Officer
